


109 HR 5658 IH: To facilitate the development of markets for alternative

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5658
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Mr. Gordon introduced
			 the following bill; which was referred to the
			 Committee on
			 Science
		
		A BILL
		To facilitate the development of markets for alternative
		  fuels and Ultra Low Sulfur Diesel fuel through research, development, and
		  demonstration and data collection.
	
	
		1.FindingsThe Congress finds that—
			(1)in
			 order to lessen United States dependence on foreign sources of petroleum, and
			 decrease demand for petroleum in the transportation sector, the Nation must
			 diversify its fuel supply to include domestically produced alternative biobased
			 fuels;
			(2)introduction of
			 alternative biobased fuels presents a unique set of problems that may render
			 the fuels incompatible with the current fuel transportation and delivery
			 infrastructure, placing the burden of costly refurbishment and construction on
			 fuel distributors and retailers;
			(3)chemical additives
			 to the fuels may mitigate the negative impacts of biobased fuels on existing
			 infrastructure and preclude costly retrofitting or installation of new biobased
			 fuel compatible infrastructure and transportation systems;
			(4)in order to
			 mitigate air pollution and comply with Federal mandates, Ultra Low Sulfur
			 Diesel fuel is being introduced into the marketplace in 2006;
			(5)fuel labeled Ultra
			 Low Sulfur Diesel can accumulate more than the statutory limit of 15 parts per
			 million of sulfur when transported through multiple pipelines, tanks, and
			 trucks to the final point of sale; and
			(6)fuel distributors
			 and retailers may inadvertently take delivery of fuel labeled Ultra Low Sulfur
			 Diesel with more than 15 parts per million of sulfur without a practical means
			 of verifying sulfur content.
			2.Alternative fuel
			 and ULSD infrastructure and additives research and developmentThe Secretary of Energy (in this Act
			 referred to as the Secretary) , in consultation with the
			 National Institute of Standards and Technology, shall carry out a program of
			 research, development, demonstration, and commercial application of materials
			 to be added to alternative biobased fuels and Ultra Low Sulfur Diesel fuels to
			 make them more compatible with existing infrastructure used to store and
			 deliver petroleum-based fuels to the point of final sale. The program shall
			 address—
			(1)materials to prevent or mitigate—
				(A)corrosion of metal, plastic, rubber, cork,
			 fiberglass, glues, or any other material used in pipes and storage
			 tanks;
				(B)dissolving of storage tank
			 sediments;
				(C)clogging of filters;
				(D)contamination
			 from water or other adulterants or pollutants;
				(E)poor flow
			 properties related to low temperatures;
				(F)oxidative and
			 thermal instability in long-term storage and use;
				(G)increased volatile emissions;
				(H)microbial
			 contamination;
				(I)problems
			 associated with electrical conductivity; and
				(J)increased nitrogen
			 oxide emissions;
				(2)alternatives to conventional methods for
			 refurbishment and cleaning of gasoline and diesel tanks, including tank lining
			 applications; and
			(3)other problems as identified by the
			 Secretary in consultation with the National Institute of Standards and
			 Technology.
			3.Sulfur testing
			 for diesel fuels
			(a)ProgramThe Secretary, in consultation with the
			 National Institute of Standards and Technology, shall carry out a research,
			 development, and demonstration program on portable, low-cost, and accurate
			 methods and technologies for testing of sulfur content in fuel, including Ultra
			 Low Sulfur Diesel and Low Sulfur Diesel.
			(b)Schedule of
			 demonstrationsNot later than 1 year after the date of enactment
			 of this Act, the Secretary shall begin demonstrations of technologies under
			 subsection (a).
			4.Standard
			 reference materials and data base developmentNot later than 6 months after the date of
			 enactment of this Act, the National Institute of Standards and Technology shall
			 develop a physical properties data base and standard reference materials for
			 alternative fuels. Such data base and standard reference materials shall be
			 maintained and updated as appropriate as additional alternative fuels become
			 available.
		
